DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, at line 10, it is unclear what is required by “consisting of”. Does this mean that the claimed plating layer is closed in composition to the listed ingredients and amounts or not necessarily.
Regarding Claims 1 and 12, it is unclear what defines “massive” such that any particular MgZn2 phase is to be included or not in the claimed determination of area fraction of “massive MgZn2 phase”. Must it also be hexagonal as mentioned as possible in the Specification (paragraph 43).
Regarding Claim 9, it is unclear what defines “massive” such that any particular Zn phase is to be included or not in the claimed determination of area fraction of “massive Zn phase”. Must it also be dendritic and/or having circular cross-section as mentioned as possible in the Specification (paragraph 48).
Regarding Claims 7-11, each of these claims refer to a phase and/or structure that is not specifically mentioned in previous Claim 1. It is unclear what is the relationship between these phases and/or structures and their amounts and those of previous Claim 1. Are these claims specifying possible “area fraction of remainder”? Are these claims specifying further phases and/or structures to those already mentioned in previous Claim 1? Must these mentioned phases and/or structures be present in finite amounts, or are the limitations satisfied if they are completely absent? 
Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-12, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest steel plated with plating layer having claimed chemical composition and claimed structure of specified area ratios in the claimed context. For example, Shinichi JP 2010-070810 fails to expressly teach or suggest claimed articles having combination of claimed chemical composition and structure, notwithstanding that Shinichi may expressly suggest chemical composition. Furthermore, there is no reasonable basis for establishing inherency of the claimed structural features in examples or suggested compositions based on Shinichi’s disclosure. See Shinichi (entire document). Tokuda WO 2018/139620, which may or may not qualify as prior art to this application, nevertheless fails to expressly teach or suggest claimed structure or provide basis for establishing inherency thereof. See Tokuda USPA 2020/0002798 (translation of WO 2018/139620) (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
3 December 2022